                                                                    ORDERED ACCORDINGLY.


                                                                     Dated: January 22, 2019




                                                                    _________________________________
                                                                    Brenda K. Martin, Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT

                                          DISTRICT OF ARIZONA

 In re:                                           Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          STIPULATED ORDER CONTINUING
                Debtor.                   HEARING REGARDING GOODYEAR TIRE
                                          & RUBBER COMPANY’S MOTION FOR
                                          RELIEF FROM AUTOMATIC STAY



          Bob Bondurant School of High Performance Driving, Inc., the debtor and debtor in

 possession (“Debtor”) in the above-captioned bankruptcy case, and The Goodyear Tire &

 Rubber Company (“Goodyear” and with the Debtor, the “Parties”) have stipulated and agreed

 to continue the preliminary hearing on Goodyear’s Motion for Relief from Automatic Stay

 (“Motion”) from January 23, 2019 at 1:30 p.m. to February 6, 2019 at 11:00 a.m. to allow the

 Parties additional time to negotiate a consensual resolution to the Motion.

          Based upon the foregoing, and good cause appearing therefor,

          IT IS HEREBY ORDERED vacating the hearing on the Motion currently scheduled

 for January 23, 2019 at 1:30 p.m., and setting a continued preliminary hearing on February 6,

 2019 at 11:00 a.m.

          IT IS FURTHER ORDERED that Goodyear’s Reply deadline is February 4, 2019.

          IT IS FURTHER ORDERED that the Debtor shall immediately serve a copy of this

 Order upon the U.S. Trustee and those creditors and parties-in-interest requesting notice, and

 file a certificate of service thereof.

                                  DATED AND SIGNED ABOVE


 {00148535}
Case 2:18-bk-12041-BKM            Doc 134 Filed 01/22/19 Entered 01/23/19 07:21:13             Desc
                                   Main Document    Page 1 of 2
 APPROVED AS TO FORM AND CONTENT:

 ALLEN BARNES & JONES, PLC                     PARKER SCHWARTZ, PLLC


 /s/ HLB #19669                                /s/ Jared G. Parker (with permission)
 Hilary L. Barnes                              Jared G. Parker
 Attorneys for the Debtor                      Attorney for Goodyear




 {00148535}                           -2-
Case 2:18-bk-12041-BKM      Doc 134 Filed 01/22/19 Entered 01/23/19 07:21:13           Desc
                             Main Document    Page 2 of 2
